Citation Nr: 1731108	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  14-20 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Board hearing in March 2015.  Thereafter, in a January 2016 decision, the Board reopened the Veteran's previously denied claims of service connection for a right shoulder disorder and a left shoulder disorder, and remanded them for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran's right shoulder disorder did not onset during service and is not otherwise related to his active duty service.

2.  The Veteran's left shoulder disorder did not onset during service and is not otherwise related to his active duty service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Additionally, service connection can be established by sufficient evidence of a continuity of symptomatology between current disability and military service.  38 C.F.R. § 3.303; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis).

Analysis

The Veteran contends that injuries experienced during service to his right and left shoulders are the cause of his current bilateral shoulder disorders.  In this regard, the Veteran testified at a March 2015 Board hearing that he fell while performing a physical fitness course and injured both of his shoulders during basic training.  He also testified that since this injury he has had persistent pain in his shoulders, which he endured throughout his active duty service without seeking treatment.  He further testified that after service he sought treatment, but that records from the years following his discharge are no longer available.  He also testified that the symptoms culminated in his first shoulder surgery at the age of 38, and that he has since had additional surgeries on both shoulders.  The Veteran also indicated that his shoulder symptoms preceded a May 1997 incident at work when he injured his right shoulder.

The Veteran's service treatment records (STRs) contain one treatment record referable to his shoulders.  A March 1966 STR notes "[f]ell striking L shoulder - pain when he hangs."  The STR notes the injury affected his left shoulder "AC joint" but there was "no separation."  There are not STRs referable to the Veteran's right shoulder.  He was examined at separation from service in October 1968.  During this examination, the Veteran marked "no" for ever having had a "painful or 'trick' shoulder or elbow," but he did indicate having had other conditions like mumps, frequent trouble sleeping, and ear, nose, or throat trouble.  The Veteran further noted experiencing chronic ear infections, mumps as a child, and trouble sleeping since entering service, but he did not note any issues with either his right or left shoulder.  In addition, the examiner did not note the presence of any shoulder issues at that time.

As noted above, the Veteran reports that his medical records for the years following his separation from service are not available.  Private treatment records associated with the file in August 1999 show that the Veteran was examined in August 1997 in regard to a right shoulder injury he reported occurred while at work.  The physician noted that the Veteran had had bilateral rotator cuff tear repairs performed in 1990.  

The Veteran was afforded a VA examination of his shoulders in regard to his previous claims of service connection for right shoulder and left shoulder disorders in May 2000.  An x-ray taken at that time showed separation of the right acromioclavicular (AC) joint and mild degenerative osteoarthritis in both shoulders.  The Veteran told the VA examiner that he worked in construction after leaving the military for many years and had surgery on both shoulders in 1990.  He also stated that he had surgery on both shoulders again in 1997, but that he still was having pain and had become a security guard to avoid heavy lifting or strenuous work.  The examiner noted bilateral marked tenderness of the anterior rotator cuff areas and limitation in range of motion.

Private treatment records associated with the file in July 2013 also contain records referable to the Veteran's shoulders.  They show that the Veteran had his right shoulder joint replaced in August 2011 and his left shoulder joint replaced in March 2012.  A September 2012 treatment record notes that the Veteran experienced right shoulder pain after falling down.

Pursuant to the Board's January 2016 remand, the Veteran was afforded a VA examination in February 2016.  The examiner noted diagnoses of right shoulder joint replacement in 2011, left shoulder joint replacement in 2012, and bilateral sequelae of shoulder replacements including reduced range of motion, reduced tolerance for forceful movement of the shoulders, and signs of possible continued rotator cuff issues.  However, the examiner did not find the presence of residual arthritis in either of the Veteran's shoulders following the replacement of his right and left shoulder joints.  

The examiner noted that the 2000 VA examination indicated that the Veteran was doing construction work prior to having bilateral rotator cuff repairs in 1990.  The examiner reported that, following the surgery, the Veteran did well for seven or eight years before needing to again have his right rotator cuff repaired in August 1997 due to a work injury.   The examiner noted that there were no clinical visits for the Veteran's shoulders between the operative periods.  The examiner also noted that his post-service clinical records show treatment providers expressed concern over the Veteran's weight and his tendency to fall, and included an emergency department visit for sutures and acutely painful shoulders after a fall.  The examiner further noted that there is "no evidence for 'spontaneous' painful shoulder suggesting chronic recurrent problems."  The examiner also reported that the Veteran's post-service treatment records note that he was very active in physically demanding outdoor activities like fishing, functioning as a guide, and rowing a boat.  The examiner noted that one such treatment record states that the Veteran understood that this type of lifestyle would result in ongoing musculoskeletal complaints. 

The VA examiner concluded it was less likely than not that the Veteran's bilateral shoulder disorders were incurred in or caused by an in-service injury, event, or illness.  The examiner reported that the Veteran's present-day bilateral shoulder replacement originated from a series of discrete, separate rotator cuff tears, with well-defined clinical silence between them.  The examiner also reported that the tears were surgically corrected each time and were fine for years until they were damaged again and required additional surgery.  He explained that rotator cuff tears do not evolve from arthritis, which has a gradual onset, but instead occur due to a forceful event or trauma.  The examiner noted that the Veteran's STRs do not show any treatment for shoulder injuries beyond a March 1966 shoulder sprain and that no shoulder issues were noted during his separation examination.  The examiner further noted that the Veteran's clinical records show several possible post-service causes for his rotator cuff tears, including years working in construction, physically demanding hobbies, and occasional falls.  Based on these findings, the examiner concluded that it was unlikely that the Veteran's rotator cuff tears, and resultant bilateral shoulder replacement, were caused by an injury or injuries which occurred during service.  

The Board finds that the February 2016 VA examiner's opinion is clear and unequivocal and is based on the relevant information, including the Veteran's STRs and post-service treatment records.  Moreover, the examiner's explanation is logical and follows from the facts and information given.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Thus, his conclusion that the Veteran's bilateral shoulder replacements, and their sequalae, were less likely than not caused by his military service is highly persuasive and probative evidence.

Furthermore, as the record does not contain a diagnosis of arthritis for the either the Veteran's right shoulder or left shoulder for over a year prior to the filing of his claims, the Board finds that the Veteran does not have a current arthritic shoulder disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this regard, the February 2016 VA examiner did not find the Veteran had arthritis of either shoulder.  In addition, his treatment records do not contain a diagnosis of arthritis in either of his shoulders since he had both shoulder joints replaced.   Therefore, as the Veteran does not have a current disorder listed under 38 C.F.R. § 3.309, service connection is not supported on a presumptive basis.

In any case, the evidence does not suggest that the previously-diagnosed arthritis manifested to a compensable degree within a year of separation from service.  Moreover, a continuity of symptomatology is not established as the Veteran's separation examination was normal and no complaints were made regarding the shoulders when there were complaints pertaining to other aspects.  Furthermore, the post-service treatment for the shoulder shows that intercurrent injuries occurred after service.

While the Veteran believes that his bilateral shoulder disorders are related to his service, this is a complex medical question outside the competence of a non-medical expert to determine whether such a cause-and-effect relationship exists in this particular case.  This nexus question involves complex medical matters requiring expert consideration of the nature of the Veteran's in-service symptoms, his post-service symptomatology, and the medical significance of these factors in the context of his current bilateral shoulder disorders.  These medical questions cannot be considered within the competence of a non-expert lay witness. 

Thus, the Veteran, as a lay person, has not established the competence needed to rebut the expert medical opinion.  See Fountain v. Shinseki, 27 Vet. App. 258, 274-75; Monzingo, 26 Vet. App. at 106.  As such, his opinion is not adequate to rebut the VA examiner's opinion, nor is it otherwise sufficiently probative to be considered competence evidence tending to increase the likelihood of a positive nexus between his bilateral shoulder disorders and service.  See Fountain, 27 Vet. App. at 274-75.

Accordingly, the preponderance of the evidence is against the Veteran's claim of service connection for a right shoulder disorder and a left shoulder disorder, on both direct and presumptive bases.  Therefore, the benefit-of-the-doubt doctrine is not applicable and service connection for a right shoulder disorder or a left shoulder disorder is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disorder is denied.

Service connection for a left shoulder disorder is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


